Title: To James Madison from James Taylor, 22 August 1816
From: Taylor, James
To: Madison, James


        
          Sir
          NewPort Kentucky Augt. 22d. 1816
        
        I see that Col Simons late of the US Army & who was appointed a Commissary of purchases for the district of St. Louis is dead. Major Taylor Berry of St. Louis late of the Army and who was a D.Q.M. Genl and at the head of that dept for all that country, would gladly accept that appointment. He was continued in Office till he closed all the business in his dept which he has done honorably to himself, and I am sure to the best interest of the Goverment as I have been assured both by Gov. Howard & Col. Russell.
        Majr. Berry served in the Army during the whole war. He was my principal asst. QM at Detroit and soon after was appointed & went on to St. Louis, and has been there ever since and of Course must have a better Knowledge of that Country & how to make advantageous purchases for the Goverment than any one can, who should go on from any of the Atlantic states.
        Majr Berry in his application to me to solicit this appointment for him, observes, that he finds the Goverment disposed to reward disbanded officers, that as he has closed his business in so honorable a manner, he thinks it ought to have weight in his favor. It can be easily ascertained by the Accountant’s Office that he has closed his business highly honorably to him self. I Know the fact as I have seen a Copy of a letter from the Acct. to that effect stating a small balance due Majr Berry.
        I assure you sir I think the Goverment could not get a better public servant, as he is an inteligent active, zealous young man and in every way qualified for such an appointment. At the time he got the appointment of

it Lieutenant & then his staff appointment he had letters highly honorable to him self from Gens. McArthur & Cass as well as my self. Should this place be disposed of or a preference is given to another, and there should be any appointment in that quarter he would gladly accept of it, as he has fixed his residence at St. Louis. I have the honor to be with the greatest respect sir Your Most obd st.
        
          James Taylor
        
      